      Case: 1:18-cv-00683-TSB Doc #: 5 Filed: 10/09/18 Page: 1 of 1 PAGEID #: 21



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION




Spivak & Sakellariou LLC,

                       Plaintiff(s)

        vs.                                         Case Number: 1:18-cv-683
                                                                   (Black)

Wynpoints Resort Rentals Inc.,

                       Defendant(s)



                          CERTIFICATE OF MAILING BY CLERK

        A summons and complaint has been sent via certified mail by the Clerk of the United States
District Court for the Southern District of Ohio on October 9, 2018. A copy of the certified mail
envelope is attached to reflect the party served.




BY:      s/Ben Codispoti
           Deputy Clerk
